 1
 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11
12   Penske Truck Leasing Co., L.P.,                   Case No. EDCV 18-2547 JGB (SPx)
13                                        Plaintiff,
14               v.                                             JUDGMENT
15
     I-10 Towing and Recovery, Inc.
16
                                       Defendants.
17
18
19   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20
21
          Pursuant to the Order filed concurrently herewith, the Motion for Default
22
     Judgement is GRANTED. Thus, the Court:
23
24
          (1)   ORDERS Defendant I-10 to immediately transfer possession of the
25
                trucks to Penske
26
27        (2)   ORDERS the Clerk to immediately issue writs of possession for the
                trucks to Penske;
28
 1        (3)   DECLARES that Penske is the rightful owner of the trucks and that I-
 2              10’s possession of the trucks is wrongful;
 3        (4)   AWARDS incidental damages in the amount of $79,416; and
 4
          (5)   AWARDS $4,776.64 in fees and $400 in costs pursuant to Local Rule
 5              55-3;
 6
 7   Dated: March 11, 2019
 8
 9
10
11                                         THE HONORABLE
                                                HONORABLE JESUS G. BERNAL
                                           United
                                                d States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                           2
26
27
28
